DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
By this Office action, the ground of rejection of claims 1 and 8 under 35 U.S.C. 102 is changed to 35 U.S.C 103 with the introduction of Pavlath (U.S. 5,037,205).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 2018/0259337; corresponds to WO 2018/165238 found in IDS of 3/17/2020) in view of Pavlath (U.S. 5,037,205).

With respect to claim 1, Wang shows a photonic integrated circuit (PIC) comprising:
a polarizer (polarizer 308; para. [0056]) comprising a polarizer waveguide and having a first polarizer port and a second polarizer port, the polarizer configured to have, within a range of operational wavelengths of the PIC, a propagation extinction ratio (PER) of at least 75dB (para. [0058]) and a birefringence of at least 0.012 (para. [0057]); and

Wang does not describe the depolarization lengths of the waveguides.

Pavlath shows a photonic integrated circuit (PIC) comprising:
a polarizer (polarizer 54) comprising a polarizer waveguide (col. 8, ll. 62-65) and having a first polarizer port and a second polarizer port, the polarizer configured to have, within a range of operational wavelengths of the PIC, a propagation extinction ratio (PER) of at least 
an interferometric Y-junction (Fig. 2) having a base waveguide (14), a first branch waveguide (15), and a second branch waveguide (16), that (i) are polarization maintaining (PM), (ii) have an associated depolarization length, and are configured to support a single transverse mode of light (col. 2, ll. 18-51), and the first branch waveguide is longer than the second branch waveguide (col. 9, ll. 31-36), the first branch waveguide being longer than the depolarization length (col. 9, ll. 25-28).
Pavlength does not give the specific values of the propagation extinction ratio and the birefringence.
At the time of filing of the claimed invention, it would have been obvious to specify the PIC of Pavlath to have a high extinction ratio or use the polarization waveguide of Wang in order 

In the alternative, it would have been obvious at the time of filing the claimed invention to make the lengths of the waveguides of the coupler longer than the depolarization lengths in order to make the integrated circuit with bias reduction, noise reduction, and improve the scale factor (Pavlath: Abstract).

With respect to claim 8, Wang further shows (see e.g. paras. [0018] and [0019]):
a first connector (302) configured to be connected to a light source; 
a second connector (304) configured to be connected to a photodetector; 
a third connector (314) configured to be connected to a first port of a fiber coil; 
a fourth connector (316) configured to be connected to a second port of the fiber coil; and 
a source Y-junction (306) having a base waveguide, a first branch waveguide, and a second branch waveguide (see para.[0056]);
wherein the first branch waveguide of the source Y-junction is optically coupled to the first connector, the second branch waveguide of the source Y-junction is optically coupled to the second connector, and the base waveguide of the source Y-junction is optically coupled to the first polarizer port (see e.g. paras. [0018] and [0019]); and
.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With regards to Wang, Applicant argues that Wang does not teach or suggest the branch waveguides to have a predetermined length difference with respect to one another. The Examiner respectfully disagrees. Wang explicitly states the branch waveguides have a different length at para. [0061]:
The difference of the optic path of branch waveguide 314 and branch waveguide 316 (i.e., the difference of the effective optic path of the waveguide between the second coupler 312 and the third connector 314, and the effective optic path of the waveguide between the second coupler 312 and the fourth connector 316), may be made larger than the coherence length of the light source 320. In one example embodiment, the optic path difference is larger than three times of the coherence length of the light source 320.

	In addition, even assuming Wang was silent as to the lengths of the branch waveguides, there would only be two choices for selecting the length of the waveguides, either the same length or different lengths, and with only two choices, Wang anticipates both, and in the least, 
	With regards to Pavlath, Applicant argues that Pavlath teaches the distance between the Y-coupler and the polarizer is greater than the depolazation length, not the “first branch waveguide being longer than the depolarization length.”  The Examiner respectfully disagrees.
	The branch waveguide length is longer than the distance between the polarizer 41 and the edge of the substrate which Wang states is a length of depolarization: “the distances between the polarizers 40 and 41 and the adjacent edge of the substrate 12 should each equal the depolarization length of the light from the optical source 48” (col. 9, ll. 31-36). That means the length of the branch waveguide is greater than the depolarization length. The two distances are annotated in the figure below:


    PNG
    media_image1.png
    619
    782
    media_image1.png
    Greyscale
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886